Detailed Action
Acknowledgments 
This office action is in response to the claims filed April 21, 2022. 
Claims 1-4, 6-11, 13- 18 & 20-23 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13- 18 & 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, claims 15-18 & 20 & 23 are directed to a method and claims 1-4, 6-11, 13-14, 21 & 22 are directed to a system/apparatus. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 1-4, 6-11, 13- 18 & 20-23 are directed to the series of steps for receiving, publishing and certifying driver’s log information, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as fundamental economic principles or practices. 
The limitations that set forth the abstract idea are:
receiving, […], driver log information associated with one or more drivers respectively corresponding to one or more vehicles, wherein the driver log information contains hours-of-service data associated with the driver; 
generating a blockchain transaction data structure having an input portion and an output portion, wherein the input portion of the blockchain transaction data structure comprises a cryptographic reference to a previous transaction data structure associated with the driver, and the output portion stores the hours-of-service data including at least one log code value representing a driving status and a corresponding time duration; and 
publishing the blockchain transaction data structure to a blockchain network, wherein the transport driver log system is a node within the blockchain network. 
generating an audit blockchain transaction data structure having a contract script configured to, when executed by a node in the blockchain network, certify compliance of the driver log information with one or more driving regulations, wherein the audit blockchain transaction data structure includes a map data structure having a running counter of the driver log information mapped to the one or more drivers.  
The Examiner also notes that obtaining/tracking driver driving record/history and comparing it against a database of compliance rules is an abstract idea which does not require a machine for implementation. In other words, determining whether the driver follows some authority regulations can be practiced mentally or manually using a pen or paper.                 
The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
a transport driver log system, comprising a processing system
and the audit block chain transaction data structure is cryptographically signed by a private encryption key associated with a person or entity that is not the driver.
The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.
The transport driver log system is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of receiving driver log information, generating a data structure including driver log information and hours of service data, publishing the data structure and generating an audit blockchain data structure to certify compliance of the driver log and cryptographically signing the audit blockchain data structure . 
Additionally, ¶¶ [0005], [0006], [0016] of the application as published states that the user device is a personal computer (e.g. general-purpose computer). 
Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims further recite generic computer functions including: 
Storing data structures associated with the driver and associated with a unique identifier (e.g. blockchain address),
Cryptographically verifying driver’s log information,
Auditing, certifying and signing the driver’s log information and/or the data structures with a key associated with a vehicle inspector, 
Using a generic device such as electronic logging device (ELD).
Accordingly, claims 1-4, 6-11, 13- 18 & 20-23 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11, 13- 18 & 20 rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al (US 20180091596 A1) (“Alvarez”) in view of Leonard et al (US 20190258999 A1) (“Leonard”) and further in view of Larschan et al (US 20070038343 A1) (“Larschan”) and further in view of Le Buban et al. (US 20130314249 Al) (“Le Buban”). 

As per claims 1, 8 & 15, Alvarez discloses:
receiving, by a transport driver log system (e.g. communication device), driver log information associated with one or more drivers respectively corresponding to one or more vehicles (vehicle 120) (¶ [0044]), 
wherein the driver log information contains hours-of-service data associated with the driver (e.g. driver characteristics data; vehicle operation time) (¶¶ [0032], [0034])); 
generating a blockchain transaction data structure having an input portion and an output portion (¶¶ [0015]- [0017], [0026],[0031], [0055]), 
wherein the input portion of the blockchain transaction data structure comprises a cryptographic reference to a previous transaction data structure associated with the driver (¶¶ [0026], [0032]- [0034; fig. 2 & related text]), and 
the output portion stores the hours-of-service data including at least one log code value  […] (¶¶ [0026], [0032]- [0034]).
publishing the blockchain transaction data structure to a blockchain network, wherein the transport driver log system is a node within the blockchain network (¶ [0044]; fig. 3 & related text). 

Alvarez does not expressly disclose the hours-of-service data including at least one log code value representing a driving status and a corresponding time duration; and 

Leonard, however, clearly discloses the hours-of-service data including at least one log code value representing a driving status and a corresponding time duration (¶¶ [0047]-[0051]); and 

It would have been obvious to a person of ordinary skill in the art to modify Alvarez’ teaching to incorporate driver’s schedule/status and time duration, as disclosed by Leonard, to better allocate resources thereby maximizing productivity and efficiency.    

Alvarez further discloses generating an audit blockchain transaction data structure (¶¶ [0026], [0032]- [0034; fig. 2 & related text]).

Alvarez does not expressly discloses generating an audit blockchain transaction data structure having a contract script configured to, when executed by a node in the blockchain network, certify compliance of the driver log information with one or more driving regulations, 
Leonard, however, clearly discloses generating an audit blockchain transaction data structure having a contract script configured to, when executed by a node in the blockchain network, certify compliance of the driver log information with one or more driving regulation (¶¶ [0048], [0052], [0058]); and 

It would have been obvious to a person of ordinary skill in the art to modify Alvarez’ teaching to incorporate a script/smart contract, as disclosed by Leonard, to automatically verify transactions thereby enhancing security.

Alvarez does not expressly disclose wherein the audit […] transaction data structure includes a map data structure having a running counter of the driver log information mapped to the one or more drivers. 

Larschan, however, discloses wherein the audit […] transaction data structure includes a map data structure having a running counter (e.g. hours/time) of the driver log information mapped to the one or more drivers (¶ ¶ [0006], [0008], [0009], [0050], [0051]). 

It would have been obvious to a person of ordinary skill in the art to modify Alvarez’ teaching to incorporate a running counter of the driver log information for certification purposes, as disclosed by Larschan, to automatically verify driver’s driving conditions to confirm with the Federal regulations relating to the safe operation of Commercial Motor Vehicles (CMV) (Larschan: ¶ [0003]) 

Alvarez further discloses … The data owner may perform the calculation on the encrypted data, and share back the result of the calculation. The result may then be certified by the third party as being authentic, based on the proof provided by the data owner and the data established in the block chain ledger. Thus, as a result, the requesting third party may obtain a desired data answer, while the underlying raw data remains encrypted (secret) and under the control of the data owner.

Alvarez does not disclose the audit […]  transaction data structure is cryptographically signed by a private encryption key associated with a person or entity that is not the driver.

Le Buban, however, clearly disclose the audit […] transaction data structure is cryptographically signed by a private encryption key associated with a person or entity that is not the user (¶¶ [0019], [0018], [0027])
It would have been obvious to a person of ordinary skill in the art to modify the combination’s Alvarez security system to include signing user’s audit data with a digital signatures of an entity other than the user, as disclosed by Le Buban, to ensure that the data is not tampered with after the data has been generated. Therefore, the system provides a mechanism of non-repudiation. 

As per claims 2, 9 & 16, Alvarez/ Leonard/ Larschan/ Dolli discloses as shown above. 
Alvarez further discloses wherein the previous blockchain transaction data structure stores other driver log information associated with the driver (¶¶ [0026], [0032]- [0034]; fig. 2 & related text,). 

As per claims 3, 10 & 17,  Alvarez/ Leonard/ Larschan/ Dolli discloses as shown above. 
Alvarez further discloses wherein the blockchain transaction data structure includes a blockchain address associated with the driver (¶¶ [0026], [0032]- [0034]; fig. 2 & related text, blocks have addresses in bloackchain). 

As per claims 4, 11 & 18, (Alvarez/ Leonard/ Larschan/ Dolli discloses as shown above. 

Alvarez further discloses wherein the driver log information is cryptographically verified (¶¶ [0026], [0032]- [0034]; fig. 2 & related text).

Alvarez does not expressly discloses evaluating a script contained in the blockchain transaction data structure.
 

Leonard, however, clearly discloses evaluating a script (e.g. smart contract) contained in the blockchain transaction data structure (¶¶ [0048], [0052]); and 

It would have been obvious to a person of ordinary skill in the art to modify Alvarez’ teaching to incorporate a script/smart contract, as disclosed by Leonard, to automatically verify the transaction thereby enhancing security.

As per claims 6, 13 & 20,  Alvarez/ Leonard/ Larschan/ Dolli discloses as shown above. 

Alvarez further discloses wherein the encryption key is associated with a [data sensor] (¶¶ [0014], [0022], [0015]- [0024], [0025]).


Le Buban, however, clearly disclose a private encryption key associated with a  [data collection system] (¶¶ [0019], [0018], [0027])

Alvarez does not expressly disclose a weigh station. 
However, it would be obvious to include a data sensor such as weight station to obtain other types of data such as weight, utility data…etc to ensure weight/data compliance thereby enhancing security. 

As per claims 7 &  14,  Alvarez/ Leonard/ Larschan/ Dolli discloses as shown above. 
Alvarez further discloses wherein the transport driver log system comprises an electronic logging device (ELD) (¶¶ [0015], [0022], [0017], [0025]). 

As per claims 21, 22 &  23,  Alvarez/ Leonard/ Larschan/ Dolli discloses as shown above. 
Alvarez does not disclose wherein the encryption key is associated with a vehicle inspector. 

Dolli, however, clearly disclose wherein the encryption key is associated with a [device/server] (page 10, lines 18-25; The encryption module 217 generates an MD5 hash from the data generated by the driver related data generation module and signs this data packet using the device's private key. The data packet including the hash is then encrypted using a public key associated with a server 231). 

 It would have been obvious to a person of ordinary skill in the art to modify the combination’s Alvarez security system to include signing driver’s audit data with a digital signature of an entity other than the driver, as disclosed by Dolli, to ensure that the data is not tampered with after the data has been generated. Therefore, the system provides a mechanism of non-repudiation (Dolli: page 7, lines 25-27).

Response to Arguments
Applicant’s arguments with respect to at least claim 1 have been considered but are moot in view of the new ground of rejection.  

Claim Rejections - 35 U.S.C. § 101
Applicant argues (page 7): 
The present application recites, “data authenticity and security of driver log information is an issue in the trucking industry.” U.S. Patent Application 2020/0126321 at [0015]. Aspects of the present disclosure “provides techniques for recording and publishing electronic information associated with driving activities (e.g., driver log information) obtained from the one or more electronic logging devices (ELD) associated with one or more vehicles to a distributed data ledger or blockchain.” /d. For example, government regulations require truck drivers to “maintain accurate record of their driving activities.” /d. at §[0017]. In order to improve data security, “Ta]spects of the present disclosure provide a new, secure manner to record and publish driver log information in contrast to traditional centralized databases and data warehouses.” /d. at §[0018]. In particular, the present disclosure “use[s] cryptographic techniques to manage a distributed ledger or blockchain of driver log information.” /d. “The blockchain of driver log information may be more resistant to modification, corruption, or loss of the driver log information than a traditional, centralized database of driver log information.” /d. Therefore, Applicant respectfully submits that amended independent claim 1 recites features that integrate abstract ideas (if any) into
a practical application.


The Examiner, however, respectfully disagrees. The Examiner notes that obtaining driver driving record and comparing it against a database of compliance rules is an abstract idea which does not require a machine for implementation. In other words, determining whether the driver follows some authority regulations can be practiced mentally or manually using a pen or paper. The Encrypting and publishing into the block chain of the driver’s record is an extra solution activity and does not transform the abstract idea into a practical application. The claims are generic and do not reflect/recite a technical solution to a technical problem that would transform the abstract idea into a practical application.  

Applicant argues (page 7-8): 
The Federal Circuit concluded that claims could be eligible if ordered combination of limitations “transforms the abstract idea ... into a particular, practical application of that abstract idea.” BASCOM Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1352 (Fed. Cir. 2015), see e.g., Federal Register, Vol. 84, No. 4, page 53. The Federal Circuit stated, “The inventive concept inquiry requires more than recognizing that each element, by itself, was known in the art. Asis the case here, an inventive concept can be found in the non-conventional and non- generic arrangement of known, conventional pieces.” Bascom at 15. As explained below in detail, the Office Action fails to establish a prima facie case of obviousness with respect to amended independent claim 1, thus amended independent claim 1 provides an inventive concept.


The Examiner, however, respectfully disagrees.
The Examiner is not persuaded that the claims here are like those at issue in Bascom Holdings.  Unlike the situation in Bascom Holdings, Applicants do not identify any problem particular to remote content filtering in a computer network that claim 1, for example, allegedly overcomes.  
Instead, the Examiner determines, based on the current record, that claim 1 uses a processing system as a tool to implement/automate the functions such as receiving, publishing, storing and manipulating driver’s log data.  

	
Applicant argues (page 7-8): 
Moreover, amended independent claim 1 provides a practical application in a technical field — HOS monitoring/compliance using blockchain. See e.g., U.S. Patent Application 2020/0126321 at abstract and paragraphs [0006] and [0032]. For example, amended independent claim 1 provides a security improvement for receiving driver log information, storing/publishing the driver log information and certifying compliance of the driver log information. The transport driver log system of amended independent claim 1 does not simply provide a solution or outcome but rather identifies the different features/steps for accomplishing this. As a result, amended independent claim 1 provides details of how a solution to a problem is accomplished. Hence, amended independent claim 1 provides an improvement to another technology or technical field-HOS monitoring/compliance.


The Examiner, however, respectfully disagrees.
The Examiner, however, respectfully disagrees. The Examiner notes that
obtaining driver driving record and comparing it against a database of compliance rules is an abstract idea which does not require a machine for implementation. In other words, determining whether the driver follows some authority regulations can be practiced mentally or manually using a pen or paper. The Encrypting and publishing into the block chain of the driver’s record is an extra solution activity and does not transform the abstract idea into a practical application. The claims are generic and do not reflect/recite a technical solution to a technical problem that would transform the abstract idea into a practical application.

Claim Rejections - 35 U.S.C. § 103
Applicant argues (page 10): 
In Dolli, the driver related data is encrypted. The driver related data of Dolli is not an audit blockchain transaction data structure which is certified compliance of the driver log information with one or more driving regulations. See e.g., U.S. Patent Application 2020/0126321 at [0049]. In addition, the two asserted portions of Dolli are directed to a smart phone device and not to the a processing system. In other words, the signing and encrypting in Dolli is happening on the driver’s smart phone, not the processing system, e.g., data center. See e.g., Id. at [0035]. Moreover, in amended independent claim 1, “the audit blockchain transaction data structure 1s cryptographically signed by a private encryption key associated with a person or entity that is not the driver,” e.g., a weigh station or a vehicle inspector. In Dolli, the driver related data is signed using “the device’s private key a private key,” e.g., the driver’s smart phone / driver’s private key. In amended independent claim 1, the audit blockchain transaction data structure is signed using a private encryption key that is not associated with the driver. 
Because Dolli is using the driver’s private key to sign the data, Dolli teaches away from amended independent claim 1 which uses a private key of someone or an entity that is not associated with the driver, e.g., a weigh station or vehicle inspector. In addition, in Dolli, after the data is signed using the driver’s private key, the data is encrypted using a public key associated with a server. In contrast, in amended independent claim 1, the private key signs and encrypts the audit blockchain transaction data.
Thus, Dolli encrypts the data using a public key and in amended independent claim 1, the data is encrypted using a private key.


The Examiner, however, respectfully disagrees.
First, the examiner notes the audit blockchain transaction data structure is disclosed by Alvarez (See, e.g., ¶¶  [0015]- [0017], [0026],[0031], [0055]). 
Second, the Examiner notes that the smart phone device is also a processing system. 
Third, the private key of Dolli is associated with the processing system (e.g. not the driver) which meets the claim language (see also claim 14 of Doli, a private key associated with the system). 
Fourth, the claims (e.g. 1, 8 & 15) are silent that the private key is associated with a weigh station or a vehicle inspector. 
Alvarez further discloses wherein the encryption key is associated with a [data sensor] (¶¶ [0014], [0022], [0015]- [0024], [0025]).

Fifth, the claims are also silent that the data is also encrypted using the private key.

Sixth, Le Buban clearly disclose the audit […] transaction data structure is cryptographically signed by a private encryption key associated with a person or entity that is not the user (¶¶ [0019], [0018], [0027])

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, and is listed in the attached form PTO-892 (Notice of References Cited). Unless expressly noted otherwise by the Examiner, all documents listed on form PTO-892 are cited in their entirety.
Harter et al. US 2008/0188217 Al- discloses:
A system for logging performance of a driver operating a vehicle that has a vehicle information system from which least one vehicle operating parameter may be obtained. The vehicle operating parameter collected through the vehicle information system and operator information collected from a portable device are wirelessly communicated to a remote host through a network such as the Internet.

Pickover et al (US 20180374283 A1) discloses:
A secure chain of data blocks is maintained at a given computing node, wherein the given computing node is part of a set of computing nodes in a distributed network of computing nodes, and wherein each of the set of computing nodes maintains the secure chain of data blocks. The secure chain of data blocks maintained at each computing node comprises one or more data blocks that respectively represent one or more transactions associated with a vehicle. At least one data block is added to the secure chain of data blocks maintained at the given computing node in response to determining that transaction data associated with the at least one data block is valid.


US 20070038348 A1 discloses:
A method for logging and reporting driver activity and vehicle operation includes identifying a driver of a vehicle, recording operating data with an on-board recorder that is hard-wired to an engine control module, coupled to a mileage sensing system, and linked to a global navigation satellite system, and recording duty status of the driver. An hours of service log and a fuel tax log are created from the operating data. The method includes comparing the driver's hours of service log to an applicable requirement, indicating to the driver whether the driver is in-compliance or out-of-compliance with the applicable requirement, automatically uploading the logs to a receiver external to the vehicle using a wireless telecommunications network, and emitting a compliance signal representative of whether the driver is in-compliance or out-of-compliance with the applicable requirement to a second receiver external to the vehicle and under control of authorities. 

FLIES (US 20180165247 A1)
Systems, methods, and devices for providing hour-of-service ("HOS") calculations via a web based host server instead of on an onboard mobile device. In the various embodiments, an onboard vehicle recording device and driver-carried mobile devices may operate independently. The onboard vehicle recording device and driver-carried mobile device(s) may exchange information independently with a host server rather than exchanging information together onboard the vehicle.

                                                                                                                                                              
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The examiner can normally be reached on 8 AM- 5 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        




                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf